


110 HCON 151 : Noting the disturbing pattern of killings

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 151
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2007
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Noting the disturbing pattern of killings
		  of numerous independent journalists in Russia since 2000, and urging Russian
		  President Vladimir Putin to authorize cooperation with outside investigators in
		  solving those murders.
	
	
		Whereas Paul Klebnikov, the editor of the Russian version
			 of Forbes Magazine, who was investigating suspect business dealings and
			 corruption cases in Russia, was shot to death in Moscow on July 9, 2004;
		Whereas Mr. Klebnikov’s murder remains unsolved;
		Whereas Anna Politkovskaya, an acclaimed Russian
			 journalist and human rights activist who wrote numerous articles critical of
			 Russia’s prosecution of the war in Chechnya, of human rights abuses by the
			 Russian government and of Russian President Vladimir Putin was shot to death in
			 Moscow on October 7, 2006;
		Whereas Ms. Politkovskaya’s murder remains
			 unsolved;
		Whereas Ivan Safronov, a military affairs reporter for the
			 Russian newspaper Kommersant who wrote articles criticizing the
			 failure of Russian military programs and who was planning to report on
			 potential Russian arms sales to Middle Eastern countries, including to state
			 sponsors of terrorism Iran and Syria, died in mysterious circumstances, falling
			 five stories from a window in the stairwell of his apartment building in Moscow
			 on March 2, 2007;
		Whereas, Russian prosecutors subsequently suggested that
			 Mr. Safronov may have committed suicide, although he left no suicide note and
			 the circumstances surrounding his death raised unanswered questions;
		Whereas the cause of Mr. Safronov’s death remains
			 undetermined;
		Whereas, according to Reporters Without Borders,
			 twenty-one reporters have been murdered in Russia since March 2000 and many of
			 those murders remain unsolved;
		Whereas, according to Reporters Without Borders, Russia
			 was one of the six most dangerous countries for journalists to work in during
			 2006;
		Whereas a number of those reporters who were murdered had
			 reported on alleged corruption, malfeasance and other controversies at the
			 federal, provincial and local levels of government in Russia;
		Whereas a number of those murdered had reported on alleged
			 human rights abuses by the Russian Government;
		Whereas a number of those murdered had reported on the
			 Russian government’s conduct of the war in Chechnya, which has involved
			 numerous allegations of gross human rights violations and corruption;
		Whereas, if journalists are killed or silenced through
			 undue pressure with impunity, a vibrant and participatory civil society sector
			 cannot emerge and democratic developments are stalled; and
		Whereas, according to the President of the International
			 News Safety Institute, murder has become the easiest, cheapest and most
			 effective way of silencing troublesome reporting, and the more the killers get
			 away with it the more the spiral of death is forced upwards: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recalls the
			 essential role that transparency and the free flow of information play in
			 creating and preserving democratic institutions and civil society in any
			 country;
			(2)recognizes the
			 vital contribution made by independent journalists in Russia in bringing
			 transparency and a free flow of information to readers after decades of
			 Communist censorship and repression;
			(3)notes the
			 disturbing trend of murders of independent journalists in Russia over the last
			 decade;
			(4)encourages the
			 President of the United States to formally offer Russian President Vladimir
			 Putin and other officials of the Russian Government United States Government
			 law enforcement investigative assistance to help identify and bring to justice
			 those responsible for the many unsolved murders of journalists in Russia during
			 the past decade; and
			(5)urges President
			 Putin to seek out competent, outside law enforcement assistance in the
			 investigation of the unsolved murders of numerous independent journalists in
			 Russia.
			
	
		
			Passed the House of
			 Representatives June 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
